Hall, J.,
dissenting:
With deference I respectfully dissent from that part of the controlling opinion in this case which orders a remittitur of $15,000 from the verdict of the jury, and I think that in so doing a majority of the Court have entirely ignored what has been the law in this State for more than 100 years. The opinion contains a fairly accurate statement of the facts, but the conclusions reached from the testimony, in my opinion, are entirely unjustified.
After stating that Hr. Rush, who is admittedly an outstanding bone surgeon, testified that he couldn’t guarantee anything as to the appellee’s recovery, notwithstanding the fact that a period of about two and a half years had transpired since the injury, Dr. Rush testified, as stated in the controlling opinion, on cross-examination: “It would be probable and possible — with a little bit of play on words to me, because I can’t be that sure. I feel encouraged and I hope it will keep going like it does. If it does, he probably or possibly will get a good union.” The controlling opinion then proceeds to state that the appellee “will likely have a good union in the left thigh. He will, of course, be hampered by that thigh in his physical activities but it is evident there will be many activities and avocations open to him whereby he can earn wholly, or to a large extent, a living for himself and family.” I insist that the conclusion of the writer of the opinion is wholly unjustified and is not supported by the evidence.
The appellee had a fracture of the thigh, which Dr. Rush described as a “butterfly” fracture, and in fact the thigh was practically shattered, so much so that Dr. Rush considered that a bone graft was necessary in order to hold these fractured pieces together, but at the time of the trial the bone graft had not been successful and the most he could say was that he had hopes that there would be union in the thigh after this second operation where he had bored a hole into the bone and had driven *907a long rod about the size of a pencil down into the marrow of the bone. The first time he did this he thought that the bone was uniting, but after months of waiting he finally discovered that there was no union of the bone and he performed the second operation, boring another hole and driving with a mallet a larger rod down into the marrow of the bone, which rod the appellee still carries with him. Consequently the statement that the appellee will likely have a good union in the left thigh eventually is not supported by the testimony of Dr. Bush. He merely hoped that there would be union after this second operation, but it has not developed yet.
The record is barren of any proof that there will be many or any activities and avocations open to the appellee, whereby he can earn wholly or to a large extent, a living for himself and family. The appellee is an uneducated man and was employed as a railroad bridge carpenter. That is the only work that he knows and it is certain that he will never again be able to climb ladders or do anything in connection with railroad bridge work. So far as that work is concerned he is finished for life. Of course if he were an educated man, he might eventually be able to get on crutches and do something that requires only mental effort, but unfortunately for the appellee he cloes not possess that qualification.
In the early case of Steppacher v. Reneau, 25 Miss. 114, 119, more than one hundred years ago, this Court laid down this rule: “The verdict, according to well established principles, was certainly supported by the testimony. It is true, that under the circumstances of the case, a verdict for a smaller sum would have been more in accordance with the principles of justice. But this was a question for the jury to decide, and as they violated no rule of law in assessing the plaintiff’s damages, the verdict must be sustained.”
The Court there committed itself to the proposition that while under the circumstances of the case a verdict for a smaller sum would have been more in accordance *908with the principles of justice, nevertheless this was purely a question for the jury to decide. In this case the jury has decided the question. In a long line of cases extending down to the present time this Court has repeatedly held to the same effect.
In the case of McDonald v. Moore, 159 Miss. 326, 332, 131 So. 824, this Court said: “As to the amount of the verdict, it appears to be rather small for the injury, but compensation for injuries on the facts shown in this record is peculiarly one for the jury’s judgment, and unless the jury is warped by passion or prejudice and we can so see from the record, we cannot control their judgment upon this proposition. Juries are better calculated to know the extent of the injuries and the amount of damages than the appellate court. Their verdict here was sanctioned by the judgment of the trial judge, which is also entitled to weight and respect. We therefore find no error suffered by the appellant sufficient to warrant the reversal of her cause.”
In the case of J. C. Penney Co. v. Evans, 172 Miss. 900, 907, 160 So. 779, this Court said: “Complaints that verdicts are excessive are being made with such increasing-frequency in appeals from judgments in actions for damages, that it may be well for us to again state the rule to which the court must conform in responding thereto. In actions for damages of the character of the one here, the only legal measure thereof which the law knows, is the sound discretion of the jury, and the court will not substitute its judgment for that of the jury, unless the damages awarded are so great, when viewed in the light of the injury sustained, as to clearly indicate that, in awarding them, the jury was controlled by passion, prejudice, or corruption. New Orleans, etc. R. R. Co. v. Hurst, 36 Miss. 660, 74 Am. Dec. 785; Memphis & C. R. Co. v. Whitfield, 44 Miss. 466, 7 Am. Rep. 699; Chapman v. Powers, 150 Miss. 687, 116 So. 609; and many others to the same effect. The evidence here does not bring this case within that rule.”
*909And we again state that this Court will not substitute its judgment for that of the jury, unless the damages awarded are so great, when viewed in the light of the injury sustained, as to clearly indicate that the jury was controlled by passion, prejudice or corruption. And in other cases, this Court has said that it will not interfere with the amount awarded by a jury unless the same is so large as to shock the conscience.
In next to the last paragraph of the controlling opinion it is stated that the use of the appellee’s left leg will gradually, it seems from the testimony, regain its usefulness, and the thigh, or left leg, at most, will be only partially incapacitated. I do not agree with those conclusions. They are not supported by any testimony in the record. In fact, while the appellee was using crutches at the time of the trial, Dr. Rush stated that he had given positive instructions for appellee not to bear any weight on the leg, and it seems to me that a fair conclusion from the whole record is that the appellee is totally disabled for life. For awards in other states, it is quite common to find judgments from $100,000 to $200,000, and there have been judgments in some cases on up to a half million dollars and more in some of the northern states, and an award of $75,000 in this case does not shock my conscience nor satisfy me that the jury was biased or corrupt. For a review of a number of the Mississippi authorities on the question which I have been discussing, see my .dissenting opinion in the case of Kincade and Lofton v. Stephens, 50 So. 2d 587, 589, et seq., not reported in the State Reports.
Holmes and Arrington, JJ., join in this dissent.